DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 9/17/2021.
Claims 1 – 10 and 12 – 20 are pending.
Claim 11 has been canceled.

Allowable Subject Matter
Claims 1 – 10 and 12 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 10 and 12 – 20, same reasons of Action sent on 8/5/2021.
The closest references are found based on the updated search:
Wang (US 2008/0303542 A1) discloses a testing circuit, wherein each of the first resistors is a P-type transistor, an N-type transistor, a complementary metal-oxide semiconductor device (see claim 1).
Dolian (US 8,233,974 B2) suggests an apparatus for testing power MOSFET devices comprising: means for determining a gate to drain charge (QGD) of the MOSFET (see claim 3).
Tan et al. (US 7,403,021 B2) teaches a testing circuit, wherein the pass element comprises a MOSFET transistor, a drain of the MOSFET transistor connected to the interface, a source of the MOSFET transistor connected to the negative input of the first comparator, a gate of the MOSFET connected to the output of the first comparator (see claim 3).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/27/2021